On Motion for Rehearing.
Upon rehearing appellants contend that the evidence conclusively shows that some 3.7 acres of the land in controversy lies outside the Wallace fence. It is asserted that the small tract lies between a certain road and the Guadalupe River.
We have examined the evidence with reference to appellants’ contention now raised and have come to the conclusion that the trial court’s implied finding that the 3.7 acre tract lay within a sufficient enclosure formed by fences maintained by Wallace, taken together with natural barriers, such as the Guadalupe River and the cliffs or bluffs thereof. The issue presented was one of fact which was determined adversely to appellants by the trial court. 2 Tex.Jur. 94, § 49, and authorities therein cited.
Appellants’ motion for rehearing and additional findings is overruled.